Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 1 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL LEE TUSTIN,

Plaintiff, Civil Action No. 2:18-505

v. Magistrate Judge Patricia L. Dodge
WARDEN EDWARD STRAWN,
DEPUTY WARDEN DONALD WAUGH,
DEPUTY WARDEN CANIE, MAJOR
CRAMER, CAPTAIN LEHR, CAPTAIN
CODDINGTON, CAPTAIN FLETCHER,
C.0. JORDAN, CHERYL MCGAVITT,
and DENTIST,

Defendants.

Nee Nome Nee Nee Nee Seen Nee ee Nee See See ee” ee”

MEMORANDUM OPINION'

For the reasons that follow, Defendants’ Motion for Summary Judgment (ECF No. 104)
will be granted, judgment will be entered in favor of Defendants and against Plaintiff, and the
unidentified and unserved defendant will be dismissed.

I. Relevant Procedural History

Plaintiff, Michael Lee Tustin, brought this civil rights action pursuant to 42 U.S.C. § 1983.

In the Amended Complaint (ECF No. 10), he names as Defendants the following individuals who

work at the Washington County Correctional Facility (‘“WCCF”): Warden Edward Strawn; Deputy

 

' In accordance with the provisions of 28 U.S.C. § 636(c)(1), Plaintiff and all served and identified
Defendants have voluntarily consented to have a United States Magistrate Judge conduct
proceedings in this case, including the entry of a final judgment. (ECF Nos. 7, 39). While unserved
defendants generally must also consent for a magistrate judge to exercise jurisdiction, see Williams
y. King, 875 F.3d 500 (9th Cir. 2017), there is no authority holding that consent is necessary from
defendants who are both unserved and unidentified. Therefore, the undersigned has jurisdiction to
decide dispositive motions and to enter final judgment in this case.

1
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 2 of 21

Warden Donald Waugh; Deputy Warden Cain;? Major Cramer; Captain Lehr, Captain (now
Major) Coddington; Captain Fletcher; Correction Officer (“CO”) Jordan; and Cheryl McGavitt?
(who is identified as “medical staff boss”) (collectively, “Defendants”.

The Amended Complaint also includes as defendants an unknown “Dentist” and CO John
Tustin. Plaintiff has not identified the dentist or effectuated service upon that individual. As for
CO Tustin, Plaintiff previously voluntarily withdrew all claims against him. (ECF No. 52.)

The Amended Complaint sets forth a series of incidents that are alleged to have occurred
when Plaintiff was a pretrial detainee housed at WCCF. Plaintiff claims that Capt. Lehr and CO
Jordan used excessive force against him on March 20, 2018. The Amended Complaint also alleges
that Plaintiff was forced to see a doctor against his will the following day, on March 21, 2018.
Plaintiff also asserts that his requests to see a dentist were ignored, that he encountered issues in
receiving commissary, that there were a number of issues involving food service (7.e., mealworms
in his breakfast cereal, unsanitary lunch trays, and inadequate portions served), and that his cell
lacked running water at times and was unsanitary. (ECF No. 10 at pp. 7-11.)

The Amended Complaint alleges that Defendants violated Plaintiff's rights under the First,
Eighth, Thirteenth, and Fourteenth Amendments. (/d. at p. 4.) After Defendants filed a partial
motion to dismiss (ECF No. 28), the Court granted their motion in part and dismissed Plaintiff's
causes of action under the First and Thirteenth Amendments. (ECF No. 41.)

Following the close of discovery, the Court issued an order (ECF No. 101) that set forth

the schedule for summary judgment motions. The Court advised Plaintiff at that time of the

 

2 Plaintiff misspelled Deputy Warden Cain’s name. The Court uses the correct spelling.
3 Cheryl McGavitt is a Registered Nurse. (ECF No. 107-4, Defs’ Ex. D, § 1).
2
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 3 of 21

requirements for opposing summary judgment under Federal Rule of Civil Procedure 56 and this
Court’s Local Rules 56.C and 56.E.

Now pending before the Court is Defendants’ Motion for Summary Judgment (ECF No.
104; see also Defs’ Brief, ECF No. 105). They have filed a Concise Statement of Material Facts?
(ECF No. 106), which is supported by the declarations of Capt. Lehr (ECF No. 107-2, Defs’
Ex. B), CO Jordan (ECF No. 107-3, Defs’ Ex. C), and CO Kyrie Kenyon (ECF No. 107-1, Defs’
Ex. A), who are the three individuals who were involved in the alleged excessive force incident.
Additionally, Defendants have provided declarations by Major Coddington (ECF No. 107-30,
Defs’ Ex. F) and Nurse McGavitt (ECF No. 107-4, Defs’ Ex. D). Attached to McGavitt’s
declaration are relevant medical records. (ECF Nos. 107-5 through 107-28). Defendants also
submitted the psychological evaluation prepared by Michael Crabtree, Ph.D, for the purpose of
determining his competency in connection with his criminal trial. ECF No. 107-29, Defs’ Ex. E.)

Plaintiff filed two responses to Defendants’ Motion for Summary Judgment. His first
response (ECF Nos. 108, 112) did not dispute or respond to Defendants’ Concise Statement of
Material Facts or attach any evidence in support of any of his claims.

After Plaintiff submitted his first response, the Court issued an order (ECF No, 111) in
which it once again advised him of the requirements of opposing a motion for summary judgment.
The Court provided Plaintiff with the opportunity to file a supplemental response and explained

that he should file one if he had any materials that he wanted the Court to consider in evaluating

 

4 In their otherwise properly supported Concise Statement of Material Facts (ECF No. 106),
Defendants purport to incorporate by reference the facts set forth in a concise statement of material
facts filed by their counsel in Tustin vy. Warden Strawn, et. al., No. 19-cv-06. The Court did not
consider that document in evaluating Defendants’ Motion for Summary Judgment in this case.

3
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 4 of 21

his opposition to Defendants’ Motion. Plaintiff subsequently filed a supplemental response (ECF
No. 115), but it did not cure the deficiencies of his first response.

In both of Plaintiff's responses he asks that the Court consider “affidavits” and other
purported evidence that he previously submitted in this action. The Court is under no obligation to
search for evidence that would create a factual dispute. Because Plaintiff is proceeding pro se,
however, the Court has reviewed the docket in an attempt to locate the documents to which he may
be referring in order to ascertain whether they create genuine issues of material fact.

During the discovery phase of this litigation, Plaintiff submitted documents that he
identified as “affidavits” or “motions” in which he made assertions about various Defendants,
challenged evidence gathered in discovery, and summarized testimony he maintained certain
witnesses could provide. (ECF Nos. 75, 79-82, 84-86).° None of these documents were sworn or
declared to be true under penalty of perjury in accordance with 28 U.S.C. § 1746. Therefore, they
do not qualify as evidence that the Court can consider in evaluating Plaintiffs opposition to
summary judgment.® Fed. R. Civ. P. 56(c)(4); see, e.g., United States ex rel. Doe v. Hart Sol., P. C.,
923 F.3d 308, 315-16 (3d Cir. 2019) (unsworn statements cannot raise an issue of fact so as to

preclude summary judgment).

 

> Some of the information contained in those submissions contain allegations about incidents that
are not at issue in this case.

6 Plaintiff attached his medical records to some of those submissions. (ECF No. 75-1 at pp. 2-3;
ECF No. 82-3 at pp. 1-2.) Defendants also produced those records as attachments to Nurse
McGavitt’s declaration. (ECF Nos. 107-22, 107-27, and 107-28, Def’s Ex. D, Attachs. 18, 23, 24)
and the Court has considered them. They do not demonstrate that there is a disputed fact about a
material issue in this case.
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 5 of 21

Thus, Plaintiff did not respond to or refute Defendants’ Concise Statement of Material
Facts or submit any evidence in opposition to the motion for summary judgment.’ As a
consequence, and in accordance with the applicable procedural rules, this Court has treated the
facts stated in Defendants’ Concise Statement of Material Facts as undisputed for the purpose of
resolving their Motion for Summary Judgment. Fed. R. Civ. P. 56(e)(2); Local Rule 56.E; see,
e.g., Hughes v. Allegheny Cnty Airport Authority, No. 15-cv-221, 2017 WL 2880875, *1-2 (W.D.
Pa. July 6, 2017).

Moreover, in Plaintiffs two responses to Defendants’ Motion, he only addresses his
excessive force claim. He does not discuss his other claims or otherwise indicate that he opposes
Defendants’ contention that they are entitled to judgment as a matter of law with respect to these
claims. For these reasons, the Court construes Plaintiffs responses as indicating that he has either
abandoned his other claims or does not oppose Defendants’ Motion with respect to them.
Nevertheless, the Court has addressed all of Plaintiffs claims in order to explain why the entry of

summary judgment in favor of Defendants is appropriate.

 

7 The Court also notes that although a party may not rest on his or her pleadings to create a fact
issue sufficient to survive summary judgment, allegations that are based upon personal knowledge
and which are contained in a verified complaint (ordinarily not required under the Federal Rules
of Civil Procedure) may be used to oppose a motion for summary judgment because it can be
treated as an affidavit or declaration. See, e.g., Reese v. Sparks, 760 F.2d 64, 67 (3d Cir. 1985).
Plaintiff's Amended Complaint was neither sworn nor signed under penalty of perjury and,
therefore, the Court cannot treat it as the equivalent of an affidavit or declaration in opposition to
Defendants’ Motion for Summary Judgment. See, e.g., Ziegler v. Eby, 77 F. App’x 117, 120
(3d Cir. 2003); 11 Moore’s FEDERAL PRACTICE-CIVIL § 56.94[2A], Lexis (database updated June
2020) (“A verified pleading may serve as an affidavit or declaration for purposes of summary
judgment to the extent that it meets the requirements for summary judgment affidavits and
declarations discussed above. However, an unverified pleading may not be used as summary

judgment evidence.”)
5
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 6 of 21

Il. Standard of Review

The Federal Rules of Civil Procedure provide that: “The court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Summary judgment may
be granted against a party who fails to adduce facts sufficient to establish the existence of any
element essential to that party’s case, and for which that party will bear the burden of proof at trial.
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the initial burden of
showing the absence of a genuine, material dispute and an entitlement to judgment. Jd. at 323. This
showing does not necessarily require the moving party to disprove the opponent’s claims. Instead,
this burden may often be discharged simply by pointing out for the court an absence of evidence
in support of the non-moving party’s claims. /d.; see, e.g., Spierer v. Rossman, 798 F.3d 502, 508
(7 Cir. 2015).

Once the moving party has met its initial burden, then the burden going forward shifts to
the non-moving party to demonstrate, by affidavit or other evidence, “specific facts showing that
there is a genuine issue for trial” or the factual record will be taken as presented by the moving
party and judgment will be entered as a matter of law. Matsushita Elec. Indus. Corp. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986). A non-moving party must “go beyond the pleadings” and
show probative evidence creating a triable controversy. Celotex, 477 U.S. at 324. An issue is
genuine only if the evidence is such that a reasonable jury could return a verdict for the nonmoving
party. Anderson y. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In following this directive, a
court must take the facts in the light most favorable to the non-moving party and must draw all

reasonable inferences and resolve all doubts in that party’s favor. Hugh v. Butler Cnty Family
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 7 of 21

YMCA, 418 F.3d 265,266 (3d Cir. 2005); Doe v. Cnty of Centre, Pa., 242 F.3d 437, 446 (3d Cir.
2001).

Although courts must hold pro se pleadings to “less stringent standards than formal
pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007), at the summary
judgment stage a pro se plaintiff is not exempt from his burden of providing some affirmative
evidence, not just mere allegations, to show that there is a genuine dispute for trial. See, e.g,
Barnett v. NJ Transit Corp., 573 F. App’x 239, 243 (3d Cir. 2014) (holding that the pro se plaintiff
was still “required to designate specific facts by use of affidavits, depositions, admissions, or
answers to interrogatories...sufficient to convince a reasonable fact finder to find all the elements
of her prima facie case”) (citation and quotation omitted); Siluk v. Beard, 395 F. App’x 817, 820
(3d Cir. 2010) (“[T]he right of self-representation does not exempt a party from compliance with
relevant rules of procedural law.”).

III. Discussion

A. The Unidentified and Unserved Defendant

The Amended Complaint lists as a defendant an unnamed individual identified only as
“Dentist.” (ECF No. 10 at p. 6.) The use of fictitious defendants is permissible “until reasonable
discovery permits the true defendants to be identified.” Blakeslee v. Clinton Cnty, 336 F. App’x
248, 250 (3d Cir. 2009). Rule 21 of the Federal Rules of Civil Procedure provides that “[o]n motion
or on its own, the court may at any time, on just terms, add or drop a party.” See also Parker v.
United States, 197 F. App’x 171, 173 n. 1 (3d Cir. 2006) (affirming dismissal of John Doe
defendants where “[d]espite ample opportunity to do so, the John Doe defendants were never

identified and served with the complaint”). “[I]n the adversarial system of litigation the plaintiff is
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 8 of 21

responsible for determining who is liable for [his] injury.” Arthur v. Maersk, Inc., 434 F.3d 196,
212 (3d Cir. 2006) (citation omitted). Thus, fictitious parties should be dismissed if they are left
unidentified at the close of discovery. Hindes v. F.D.I.C., 137 F.3d 148, 155 Gd Cir. 1998). As a
result, if a plaintiff fails to amend the complaint identifying the unnamed fictitious defendants, a
court may dismiss those defendants before ruling on a summary judgment motion. Blakeslee, 336
F. App’x at 250.

Plaintiff has never amended the complaint to properly identify and serve the unnamed
Dentist, and discovery has now closed. Accordingly, that defendant will be dismissed from this
action.

B. Plaintiff's Claims Against the Defendants

 

“To state a claim under § 1983, a plaintiff must allege the violation of a right secured by
the Constitution and laws of the United States, and must show that the alleged deprivation was
committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).
Importantly, § 1983 does not create substantive rights but instead “provides only remedies for
deprivations of rights established elsewhere in the Constitution or federal laws.” Kneipp v. Tedder,
95 F.3d 1199, 1204 (3d Cir. 1996).

1. Excessive Force Claim Against Defendants Lehr and Jordan
(a) Factual Background

Plaintiff claims Captain Lehr and CO Jordan used excessive force against him on
March 20, 2018. According to the allegations of the Amended Complaint, approximately five
hours before the incident in question, Plaintiff had an accident during which he injured his head,

causing it to bleed. (ECF No. 10 at p. 8.) Several hours later, a female officer observed blood in
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 9 of 21

his cell and asked him what happened. Plaintiff ignored her question. Captain Lehr and CO Jordan
then arrived on the scene, entered Plaintiff's cell, and the alleged excessive force incident occurred.
Ud.)

The summary judgment record establishes, without contradiction, that the March 20, 2018
incident occurred when Plaintiff was housed in the WCCF’s Medical Clinic. (ECF No. 106, 1.)
CO Kyrie Kenyon, who was passing out dinner trays at the time, was the officer who observed the
presence of blood in Plaintiff's cell. (/d., Jf 1-3.) Plaintiff was lying on his bed, facing away from
CO Kenyon, and was covered with a blanket. He refused her requests to cooperate and turn over
so that she could check to see if he was injured. Ud, ¥§ 2, 4-5.) Pursuant to WCCF policy
CO Kenyon notified Capt. Lehr of the situation. Ud., § 6.)

Capt. Lehr and CO Jordan responded and ordered Plaintiff to show them his face and
remove the blanket that was covering it. (/d., § 7.) Capt. Lehr and CO Jordan entered Plaintiff's
cell after he refused to comply with their order. (/d., ¥ 8-9.) Plaintiff physically resisted
Capt. Lehr’s efforts to pull the blanket off of him. (/d., § 10.) In his declaration, Capt. Lehr states
that throughout the incident he was giving Plaintiff orders to stop resisting and release the blanket
so that they could examine him for any injuries. (ECF No. 107-2, Defs’ Ex. B, § 8.) Capt. Lehr
and CO Jordan had to wrestle with Plaintiff because he continued to refuse to cooperate and
physically resisted their efforts to examine his wounds. (/d., { 9.) Capt. Lehr and CO Jordan were
able to restrain Plaintiff enough to place him into handcuffs and shackles for the safety of all
involved. (/d.) In their declarations, CO Jordan and CO Kenyon provided descriptions of the
incident that are consistent with that provided by Capt. Lehr. (ECF No. 107-1, Defs’ Ex. A, ff I1-

18; ECF No. 107-3, Defs’ Ex. C, ff 3-8.)
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 10 of 21

Capt. Lehr and CO Jordan escorted Plaintiff to the clinic for a medical examination. (ECF
No. 106, § 13.) Plaintiff received treatment for a laceration he had on his forehead. During his
examination Plaintiff stated that he had intentionally hit his head off of a wall. Ud., {§ 14-15; see
also ECF No. 107-4, Defs’ Ex. D, §§ 34-36.) That behavior is consistent with other behavior
documented in Plaintiffs medical and psychiatric records, which reflect that he has a history of
self-injury during his incarceration. (/d., § 22.) Upon the completion of his examination Plaintiff
was returned to his cell and placed on suicide watch. (/d., § 15).

Plaintiffs medicals records indicate that he did not complain of hand or wrist injuries when
he received medical treatment immediately after the incident on March 20, 2018 or when he spoke
with a doctor the following day, on March 21, 2018. Ud., {§ 19, 47.) The doctor who saw Plaintiff
on March 21, 2018 wrote in his notes that he observed “no obvious, severe, injury” to Plaintiff's
head. (ECF No. 107-25, Defs’ Ex. D, Attach. 21.)

The following month, on April 25, 2018, Plaintiff requested to be seen by a doctor for a
bump on his right wrist. (ECF No. 106, § 48.) X-rays were taken of that wrist on or around
April 27, 2018 and they revealed it was not dislocated or fractured. Ud., § 50; see also ECF
No. 107-4, Defs’ Ex. D, § 41.)

(b) Discussion

The Eighth Amendment and its prohibition against punishment that is “cruel and unusual”
is not applicable to this case. Rather, because Plaintiff was a pretrial detainee at the time of all
alleged events in this action, his claims relating to excessive force, dental care, and other conditions
of confinement are governed by the Due Process Clause of the Fourteenth Amendment, which

protects a pretrial detainee against “punishment.” Hubbard v. Taylor, 399 F.3d 150, 158-67 (Gd

10
Case 2:18-cv-00505-PLD Document124 Filed 06/10/20 Page 11 of 21

Cir. 2005) (“Hubbard I’) (citing Bell v. Wolfish, 441 U.S. 520 (1979)); see, e.g., Bistrian v. Levi,
696 F.3d 352, 372-75 (3d Cir. 2012); Murray v. Keen, 763 F. App’x 253, 255 (3d Cir. 2019)
(“sentenced prisoners are protected from only punishment that is ‘cruel and unusual,’ while pretrial
detainees are protected from any punishment.”) (citing Hubbard I, 399 F.3d at 166-67).

In making the determination of whether a challenged condition of confinement amounts to
a punishment of a pretrial detainee, “‘[a] court must decide whether the disability is imposed for
the purpose of punishment or whether it is but an incident of some other legitimate governmental
purpose.’” Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008) (“Hubbard IP’) (quoting Bell, 441
U.S. at 538). “[C]Jonditions that are reasonably related to a penal institution’s interest in
maintaining jail security typically pass constitutional muster.” Bristrian, 696 F.3d at 373 (citing
Bell, 441 U.S. at 540). In contrast, a “particular measure amounts to punishment when there is a
showing of express intent to punish on the part of detention facility officials, when the restriction
or condition is not rationally related to a legitimate non-punitive government purpose, or when the
restriction is excessive in light of that purpose.” Jd. (internal quotations and citations omitted); see
also Hubbard IT, 538 F.3d at 232.

ee

With respect to Plaintiff’s excessive force claim, the Fourteenth Amendment “‘protects a

399

pretrial detainee from the use of excessive force that amounts to punishment.’” Robinson v.
Danbert, 673 F. App’x 205, 209 (3d Cir. 2016) (quoting Kingsley v. Henrickson, 576 U.S. 389,
135 S. Ct. 2466, 2473 (2015), which quoted Graham y. Connor, 490 U.S. 386, 395 n.10 (1989)).
“To demonstrate a due process violation, a detainee must prove ‘that the force purposely or

knowingly used against him was objectively unreasonable,’ meaning ‘that the actions [were] not

‘rationally related to a legitimate nonpunitive government purpose.’” Jd. (quoting Kingsley, 135

11
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 12 of 21

S. Ct. at 2473, which quoted Bell, 441 U.S. at 520).

The following six “Kingsley factors” are considered when evaluating a pretrial detainee’s
excessive force claims: “[1] the relationship between the need for the use of force and the amount
of force used; [2] the extent of the plaintiff's injury; [3] any effort made by the officer to temper
or to limit the amount of force; [4] the severity of the security problem at issue; [5] the threat
reasonably perceived by the officer; and [6] whether the plaintiff was actively resisting.” Id.
(quoting Kingsley, 135 S. Ct. 2473).

No rational factfinder applying those six factors to the uncontroverted evidence in the
summary judgment record could find in favor of Plaintiff. He admitted that he injured his head
several hours before the incident by hitting it against a wall. After Capt. Lehr and CO Jordan were
alerted that Plaintiff appeared to be injured, they directed Plaintiff to remove the blanket that was
covering him so that they could examine his injury. Plaintiff refused to comply with their directives
and physically resisted their efforts to check his wound. Therefore, the need for and the use of
some force to attempt to restrain Plaintiff was necessary in this situation. There is no basis in the
record for concluding that the amount of force used by Capt. Lehr and CO Jordan was excessive.

In his responses to Defendants’ summary judgment motion, Plaintiff asserts that his wrist
was “mangled” during the incident. (ECF Nos. 112, 115.) He has provided no evidence to support
that assertion. The evidence contained in the summary judgment record demonstrates that Plaintiff
received treatment for issues he was experiencing with his right wrist in February 2018,
approximately one month before the incident; one month after the incident, in April 2018; and then
again in early June 2018. (ECF No. 106, §§ 43-53.) There is no evidence that Plaintiff's wrist was

_ fractured, severely injured or injured at all during the March 20, 2018 incident, or that he sustained

12
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 13 of 21

any other type of serious injuries during this incident.

Based upon the foregoing, there is no genuine issue of material fact related to Plaintiff's
excessive force claim. Therefore, summary judgment will be granted in favor of Capt. Lehr and
CO Jordan.

2. Allegations Against Defendant Coddington Regarding Plaintiff Being
Forced to See a Doctor

A mentally competent person has a right under the Fourteenth Amendment’s Due Process
Clause to refuse medical treatment. Cruzan by Cruzan v. Director, Mo., Dep’t of Health, 497 U.S.
261, 277-78 (1990). The right to refuse treatment extends to prisoners but it may be restricted for
a valid reason. See, e.g., Washington v. Harper, 494 U.S. 210, 221-28 (1990) (applying the
standard of Turner v. Safley, 482 U.S. 78 (1987) to an inmate’s claim that he was forced to take
antipsychotic drugs); White v. Napoleon, 897 F.2d 103, 112, 113 Gd Cir.1990) (inmate’s right to
refuse treatment may be overcome “when prison officials, in the exercise of professional judgment,
deem it necessary to carry out valid medical or penological objections.”); Russell v. Richards, 384
F.3d 444, 447-48 (7 Cir. 2004) (applying Turner standard to a jail’s requirement that prisoners
newly admitted use a delousing shampoo); see also | Rights of Prisoners § 4:38-39, Right to refuse
treatment (Sth ed.) (Westlaw, current through Sept. 2019).

The Amended Complaint alleges that Plaintiff was forced to see a doctor against his will
on March 21, 2018. (ECF No. 10 at pp. 8, 10.) Major Coddington is the only defendant alleged to
have been involved in this claim. (/d.)

The doctor in question is Dr. Allison,® who saw Plaintiff the day after the March 20, 2018

 

8 Dr. Allison is not a defendant in this action.
13
Case 2:18-cv-00505-PLD Document124 Filed 06/10/20 Page 14 of 21

incident in order to check on his head injury. (ECF No. 106, § 16.) Dr. Allison wrote in his notes
that he observed “no obvious, severe, injury” to Plaintiff's head. (ECF No. 107-25, Defs’ Ex. D,
Attach. 21.) He further wrote that his examination was limited due to Plaintiff's lack of
cooperation. Plaintiff “shook his head aggressively when” Dr. Allison “tried to do any further”
head, ears, eyes, nose, and throat examination, and Plaintiff would not answer any questions that
Dr. Allison posed to him. (/d.) Plaintiff also refused the nurse’s offer to cleanse and dress his head
wound. (Ud.; see also ECF No. 106, { 18.)

Defendants argue that Major Coddington is entitled to summary judgment on this claim
because Plaintiff failed to adduce evidence to support any cause of action against him. They are
correct. The uncontroverted evidence of record demonstrates that Plaintiff was not subjected to
unwanted medical treatment when he was seen by Dr. Allison on March 21, 2018. Indeed, the
evidence establishes that Plaintiff refused treatment for his head wound and that the nurse and Dr.
Allison complied with his wishes and did not treat his wound. Additionally, there is no evidence
that Plaintiff was given any medication, drugs, or subject to any medical procedure during this
doctor’s visit.’

Thus, judgment will be entered in favor of Major Coddington on Plaintiffs claim that he
was forced to see a doctor against his will on March 21, 2018. There is no evidence in the record
from which a reasonable jury could conclude that Plaintiff was subjected to a constitutional

violation on that date.

 

° To the extent that Dr. Allison’s limited examination of Plaintiff amounted to “treatment”-—and
Plaintiff has not demonstrated that it did—officials at WCCF had a legitimate interest in having
him seen by a doctor on March 21, 2018 in order to check on the head injury he had sustained the
previous day.

14
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 15 of 21

3. Allegations Regarding Plaintiff's Dental Care

The Amended Complaint alleges that from February 20, 2018 through April 20, 2018
Plaintiffs requests to see a dentist were ignored. (ECF No. 10 at pp. 7-8.) Plaintiff alleges that his
tooth was eventually extracted but in the interim he experienced pain and had difficulty chewing.
(Id.) He does not specify which Defendants were involved in this claim. For the purpose of ruling
upon Defendants’ summary judgment motion the Court has assumed that Plaintiff is bringing this
claim against all Defendants.

Prisoners have a right to adequate medical care. In Estelle v. Gamble, 429 U.S. 97, 103-04
(1976) the Supreme Court held that “deliberate indifference to a serious medical need of prisoners
constitutes the ‘unnecessary and wonton infliction of pain’...proscribed by the Eighth
Amendment.” Jd. at 104. As previously explained, because Plaintiff is a pretrial detainee, his right
to medical care is protected by the Due Process Clause of the Fourteenth Amendment, not the
Eighth Amendment. See, e.g., Natale v. Camden Cnty Corr. Facility, 318 F.3d 575, 581 (3d Cir.
2003). Nevertheless, courts apply the Eighth Amendment’s deliberate indifference legal standard
when evaluating the medical-care claims of pretrial detainees. /d.; Moore v. Luffey, 767 F. App’x
335, 340 (3d Cir. 2019); Edwards v. Northampton Cnty, 663 F. App’x 132, 135 (3d Cir. 2016);
1 Rights of Prisoners § 4:3, Rights of pretrial detainees to medical care (“There seems no real
reason to distinguish the medical needs of inmates from those of detainees.”

Under that standard Plaintiff must prove two things. First, he must make an objective
showing that his medical needs were serious. See, e.g., Rouse v. Plantier, 182 F.3d 192, 197 (3d

Cir. 1999), Second, Plaintiff must make a subjective showing that a defendant was deliberately

15
Case 2:18-cv-00505-PLD Document124 Filed 06/10/20 Page 16 of 21

indifferent to his serious medical need. See, e.g., Rouse, 182 F.3d at 197. The Supreme Court has
described the state of mind that deliberate indifference requires as follows:
[A] prison official cannot be found liable under the Eighth Amendment for denying
an inmate humane conditions of confinement unless the official knowns of and
disregards an excessive risk to inmate health or safety; the official must be both

aware of facts from which the inference could be drawn that a substantial risk of
serious harm exists, and he also must draw that inference.

Farmer v. Brennan, 511 U.S. 825, 837 (1994).

Defendants assert that Plaintiff cannot come forward with any evidence to create a triable
issue of fact on this claim. They point to the undisputed evidence in the record which demonstrates
that he received extensive dental care while at WCCF. For example, in 2017 Plaintiff was seen by
the facility’s dentist on numerous occasions, had multiple teeth pulled, and received treatment for
facial cellulitis and a dental abscess. (ECF No. 106, €§ 24-31.) On April 10, 2018 Plaintiff was
seen by a dentist and a tooth was extracted on that date. Ud, § 35.) There is no evidence that
Plaintiff submitted any request to see a dentist between February 20, 2018 and April 20, 2018, or
that any defendant (or anyone else working at WCCF for that matter) ever ignored a request made
by Plaintiff to see a dentist.

Accordingly, because there is a complete absence of any evidentiary support for Plaintiff's
claim that he was denied or delayed dental care, Defendants are entitled to summary judgment on
this claim.

4, Allegations Concerning Denial of Commissary

The Amended Complaint asserts that Plaintiff filled out eight separate commissary orders
that were either not fulfilled entirely or fulfilled at all. (ECF No. 10 at p. 10). Because Plaintiff
does not specify which Defendants were involved in this claim, the Court once again has assumed

for the purpose of ruling upon Defendants’ summary judgment motion that he is bringing this
16
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 17 of 21

claim against all Defendants.

The evidence in the record shows that during most of the time Plaintiff was housed at the
WCCE he was under Protective Custody, which is provided at an inmate’s request when he feels
that for his personal security and safety he cannot be in the general population. (ECF No. 106,
{9 54-55.) An inmate in Protective Custody is designated to specialized areas of the WCCF
including the Medical Clinic or Special Housing Unit. (/d., § 56.) Inmates housed in those areas
are not permitted to receive commissary. (/d., {§ 57-58.) That is why he did not receive any
commissary when Plaintiff was in Protective Custody at the WCCF. (d., 4 59.)

In any event, as Defendants assert, Plaintiff has no federal constitutional right to purchase
commissary items. See, e.g., Tokar v. Armontrout, 97 F.3d 1078, 1080 (8" Cir. 1996) (“we know
of no constitutional right of access to a prison gift or snack shop.”); Nesmith v. Beaver Cnty Jail,
No. 11-cv-388, 2012 WL 3245495, *9 (W.D. Pa. Aug. 8, 2012) (collecting cases and explaining
that this Court “has consistently held that inmates have no federal constitutional right to be able to
purchase items from a commissary[.]”) (internal quotations and citations omitted).

Thus, Plaintiff has failed to demonstrate that he has a cognizable claim for relief under
§ 1983 premised upon the alleged issues he was having with the commissary and Defendants will
be granted summary judgment on this claim for that reason.

5. Allegations Concerning Food Service and Quality

The Amended Complaint contains allegations about the quality and portion size of the food
served to Plaintiff at WCCF. It also alleges that there were mealworms in the breakfast served to
him on April 6, 2018, and that on that same day his lunch tray had “slop” on it that smelled so bad

Plaintiff was unable to eat. It further asserts that in December 2018 Capt. Fletcher ordered former-

17
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 18 of 21

Defendant Tustin not to feed Plaintiff for three days. (ECF No. 10 at pp. 10-11.)

Plaintiff has specified that Capt. Fletcher was involved in the December 2018 incident. He
does not, however, identify any other Defendant as being involved in the other incidents related to
his food service and quality complaints. For the purpose of ruling upon Defendants’ summary
judgment motion, the Court once again has assumed that Plaintiff is bringing this claim against all
Defendants.

There is no question that inmates have a right to be served nutritionally adequate meals and
that the deprivation of food for any substantial period of time can amount to a violation of the
prisoner’s federal constitutional rights. See 1 Rights of Prisoners § 3:51-52; see e.g., Reed v.
McBride, 178 F.3d 849, 853 (7" Cir. 1999); Lindsey v. O'Connor, 327 F. App’x 319, 321 (3d Cir.
2009); Hall v. Pierce, No. 14-cv-890, 2019 WL 113728, *6 (M.D. Pa. Jan. 4, 2019). Additionally,
Pennsylvania law requires that county jails such as WCCF provide each inmate with a daily diet
that is nutritionally adequate for the maintenance of good health, that menus be approved by a
registered dietician or licensed physician on an annual basis, that the food is prepared and served
in a sanitary manner, and that food shall be stored and prepared in a proper manner to assure
freshness and to prevent spoilage and damage from insects and rodents. 37 Pa. Code. § 95.230.

Defendants contend that they are entitled to summary judgment on Plaintiffs food-related
claims because he has adduced no evidence to support them. The Court agrees. The allegations in
the Amended Complaint are not evidence. The only evidence contained in the summary judgment
record establishes that: (1) Plaintiff never reported that he found mealworms in his food or “slop”
on his lunch tray on April 6, 2018 or at any other time; (2) no other inmate or staff member (who

also consume the food prepared at WCCF) made a complaint about mealworms in the food;

18
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 19 of 21

(3) Plaintiff never made any complaint regarding Capt. Fletcher ordering that he not receive any
food; and, (4) WCCF does not withhold food as a form of discipline. (ECF No. 106, {] 62-69.)

Thus, in the absence of any evidence to support Plaintiff's food-related claims,
Capt. Fletcher and any other Defendant who may be implicated by the allegations pertaining to
them are entitled to summary judgment on those claims.

5. Allegations Regarding the Unsanitary Conditions in Plaintiff's Cell

The Amended Complaint asserts that the conditions in Plaintiff's cell were unsanitary and
that the water in his cell was shut off for up to two weeks because of the misconduct of another
inmate who would “play with his toilet” and flood his own cell. (ECF No. 10 at p. 11.) The
Amended Complaint also asserts that Plaintiff was forced to eat in his cell with the toilet two feet
away from him and that the odor was so bad that at times he would be unable to eat. /d.) Because
Plaintiff does not specify which Defendants were involved in this claim, the Court has assumed
for the purpose of ruling upon Defendants’ summary judgment motion that he is bringing it against
all Defendants.

The uncontroverted evidence of record establishes that inmates at the WCCF, including
Plaintiff, are provided cleaning materials and are responsible for keeping their own cells clean. In
fact, inmates are disciplined if they refuse to clean their cells. (ECF No. 106, {] 71-72). Therefore,
as Defendants persuasively argue, on those occasions when Plaintiff's cell was untidy or had a bad
smell, he had the ability to remedy the situation and it was his responsibility to do so. Ud, §§ 71-
73.)

Defendants acknowledge that there may have been occasions when the water was turned

off in Plaintiff's cell due to the misconduct of another inmate in a nearby cell. (/d., 76). That is

19
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 20 of 21

because there is one water source for two cells. (/d., § 75). However, the uncontroverted evidence
establishes that on those occasions when Plaintiffs water was turned off, it would have been turned
back on at Plaintiffs request any time he needed to flush his toilet or get a drink of water. (/d.,
{4 77-78.)

Because Plaintiff has failed to adduce any evidence from which a reasonable factfinder
could conclude that he was subjected to conditions of confinement in his cell that amounted to a
violation of his constitutional rights, Defendants’ Motion for Summary Judgment will be granted
on this claim.

6. Lack of Personal Involvement by Defendants Strawn, Waugh, Cain, Cramer
and McGavitt

Defendants Warden Strawn, Deputy Warden Waugh, Deputy Warden Cain, Major Cramer,
and Nurse McGavitt move for summary judgment on the additional ground that there is no record
evidence that they had the requisite personal involvement in any of Plaintiff's claims.

The Amended Complaint indicated that Plaintiff sued each Defendant only in their
individual capacity. (ECF No. 10 at pp. 3-5.) To establish personal liability against a defendant in
a § 1983 action, a defendant must have personal involvement in the alleged wrongs. “It is well-
recognized that government officials may not be held liable for the unconstitutional conduct of
their subordinates under a theory of respondeat superior.” Barkes v. First Correctional Medical,
766 F.3d 307, 316 (3d Cir. 2014), rev'd sub. nom. on other grounds 575 U.S. 822 (2015) (internal
citations and quotations omitted). “Rather, state actors are liable only for their own conduct.” Id.
(citation omitted); see also id. (setting forth “the two seneral ways in which a supervisor-defendant
may be liable for unconstitutional acts undertaken by subordinate,” neither of which apply in this

case).

20
Case 2:18-cv-00505-PLD Document 124 Filed 06/10/20 Page 21 of 21

Given the absence in the record of any evidence to support a finding that Warden Strawn,
Deputy Warden Waugh, Deputy Warden Cain, Major Cramer, or Nurse McGavitt had the requisite
personal involvement in any of Plaintiffs claims, they are entitled to summary judgment in their
favor on this basis as well.

IV. Conclusion

Based upon the foregoing, the Court will grant Defendants’ Motion for Summary Judgment

(ECF No. 104), enter judgment in their favor and against Plaintiff and dismiss the unidentified and

unserved defendant from this action.

BY THE COURT:

Dated: June 10, 2020 | <j . — /

PATRICIA L. DODGE
United States Magistrate sal ge

21
